The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001] 	The present application is a continuation of, and claims priority to, U. S. Pat. Appl. Ser. No. 16/900,538 filed on June 12, 2020, now U.S. Pat. No. 10,916,688 issued February 9, 2021, which in turn is a continuation of, and claims priority to, U. S. Pat. Appl. Ser. No. 16/409,090 filed on May 10, 2019, now U.S. Pat. No. 10,707,395 issued on July 7, 2020, which in turn is a continuation of, and claims priority to, U. S. Pat. Appl. Ser. No. 15/853,845 filed on December 24, 2017, now U.S. Pat. No. 10,297,736 issued on May 21, 2019, which in turn is a continuation of[,] and claims priority to[,] PCT/CN2016/097758 filed on September 1, 2016, which claims priority to Chinese Patent Application No. 201510655970.X filed on October 13, 2015.  The disclosures of these applications are hereby incorporated by reference in their entirety.		--
Drawings
2.	Figures 1-3 are objected to and should be designated by a legend such as -- PRIOR ART-- because only that which is old (i.e., existing flip-chip LED structure, in col. 4, lns.22-27 of 10,297,736) is illustrated.  MPEP §608.02(g).
Claims Objection
3.	Claims 5-6, 9 and 20 are objected to because of the following informalities:
Claim 6, line 1, replace “layer having a portion” with -- layer has a portion --;
Claims 5-6, line 2 (both occurrences) replace “the first region” with -- a first region --;
Claims 5-6, line 3 (both occurrences), replace “the second region” with -- a second region --;
Claim 9, line 2, replace “a fist region” with -- a first region --;
Claim 20, line 5, replace “the first bonding region or the second bonding region” with -- a first bonding region or a second bonding region --.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the

102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
5.	Claims 8-11 and 13-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated Applicant Prior Art (hereinafter AAPA). 
In re claim 8, AAPA discloses a light emitting diode, comprising:
- a light emitting structure including 102 arranged on at least part of a first semiconductor layer 101, and a second semiconductor layer 103 arranged on the light emitting layer [Fig. 2];
- a first metal layer 106 arranged on at least part of the first semiconductor layer 101 and in contact with the first semiconductor layer [Fig. 3];
- an insulating layer 107 covered a surface of the light emitting structure [¶0035]; and
- an electrode layer 109, 108 arranged on insulating layer 107 and having at least one region that is not overlapped with the first metal layer 106 or the second metal layer 105 in a vertical direction [Fig. 2].

    PNG
    media_image1.png
    262
    690
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    240
    643
    media_image2.png
    Greyscale

Application(Fig.6) compared to Applicant’s Admitted Prior Art (Fig.3)
In re claim 9, AAPA discloses:
. the electrode layer comprises a first region electrode layer 109 which arranged on insulating layer 107 and in contact with the first metal layer 106 via one opening structure in the insulating layer; and
109 has at least one region that is not overlapped with the first metal layer 106 [Figs. 2-3 and ¶0035].
In re claim 10, AAPA discloses the first region electrode layer 109 comprises:
- a metal contact region (i.e., region on top of metal layer 106, in Figs. 2-3) that is in contact with the first metal layer 106 in the vertical direction; and
- a non-metal contact region (i.e., region(s) elsewhere, except on top of layer 106) that is not in contact with first metal layer 106 in the vertical direction, wherein the non-metal contact region is not overlapped with the first metal layer 106 in the vertical direction.
In re claim 11, AAPA discloses the non-metal contact region (i.e., region(s) elsewhere, except on top of metal layer 106, in Figs. 2-3 & ¶0035) of the first region electrode layer 109 not overlapped obviously with the metal contact region of first region electrode layer 109 in the vertical direction.
In re claim 13, AAPA discloses:
. the electrode layer comprises a second region electrode layer 108 [Figs. 2-3 and ¶0035]
. the second region electrode layer 108 arranged on at least part of the insulating layer 107 and in contact with the second metal layer 105 via one opening structure in the insulating layer, and 
. the second region electrode layer 108 having at least one region not overlapped with the second metal layer 105 [Fig. 2 and ¶0035].
In re claim 14, AAPA discloses the second region electrode layer 108 comprising: 
- a metal contact region (i.e., region on top of metal layer 105, in Figs. 2-3) that is in contact with the second metal layer 105 in the vertical direction; and
- a non-metal contact region (i.e., region(s) elsewhere, except on top of layer 105) that is not contact with second metal layer 105 in the vertical direction, wherein the non-metal contact region is not overlapped with the second metal layer 105 in the vertical direction. 
In re claim 15, AAPA discloses the non-metal contact region (i.e., region(s) elsewhere, except on top of metal layer 105, in Figs. 2-3) of second region electrode layer 108 not overlapped obviously with the metal contact region of the second region electrode layer 108 in the vertical direction.
In re claim 16, AAPA discloses the second semiconductor layer 102 being a P type semiconductor layer; and the first semiconductor layer 102 being an N type semiconductor layer [Figs. 2-3 and ¶0035].
Claim Rejections - 35 U.S.C. §103
6.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-7 and 17-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Applicant’s Prior Art (hereinafter AAPA) in view of Lee et al (U.S. Patent No. 8,859,311). 
In re claim 1, AAPA discloses a light emitting diode, comprising:
- a light emitting structure including 102 arranged on at least part of a first semiconductor layer 101, and a second semiconductor layer 103 arranged on the light emitting layer [Fig. 2];
- a first metal layer 106 arranged on at least part of the first semiconductor layer 101 and in contact with the first semiconductor layer [Fig. 3];
- a second metal layer 105 arranged over at least of the second semiconductor layer 103 and electrical contact the second semiconductor layer; and
- an electrode layer 109, 108 arranged over the second semiconductor layer 103 [Fig. 2].

    PNG
    media_image2.png
    240
    643
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    180
    646
    media_image3.png
    Greyscale

Application(Fig.6) VS. 	Applicant Prior Art (Fig.3) & Lee (US Patent 8,859,311)Fig.2
AAPA is silent about a bonding region. Lee, teaching an analogous art to that of AAPA, disclose a bonding region being available for bonding with a package substrate 110, wherein the bonding region includes the firs bonding region (i.e., left contact region between structure 120 and substrate 110, in Fig. 2 and col. 6].  Lee, however, does not explicitly teach or suggest:
. the bonding region including a first bonding region electrically connected to the first semiconductor layer and a second bonding region electrically connected to the second semiconductor layer; and
. the first metal layer not overlapped with first bonding region or the second bonding region in a vertical direction.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “first bonding region electrically connected to a first semiconductor layer and a second bonding region electrically connected to a second semiconductor layer” of any unexpected results In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 2, discloses a transparent conducting layer 104 arranged between the second semiconductor layer 102 and the second metal layer 105 [Figs. 2-3].
In re claim 3, discloses an insulating layer 107 arranged between the second metal layer 105 and the electrode layer 109, 108 [Figs. 2-3].
In re claim 4, discloses the second metal layer 105 not overlapped with first bonding region or the second bonding region in vertical direction [Figs. 2-3].
In re claim 5, discloses the first metal layer 106 having a portion arranged on the first semiconductor layer 101 corresponding to a first region (i.e., left region, in Fig. 3) of the surface, and an extension portion extending from the first region of the surface to a second region (i.e., right region) of the surface.
In re claim 6, discloses the first metal layer 106 having a portion corresponding to a first region (i.e., left region) of the surface, and another portion corresponding to a second region (i.e., right region, in Fig. 3) of the surface.
In re claim 7, discloses a light emitting diode, comprising:
- a light emitting structure including 102 arranged on at least part of a first semiconductor layer 101, and a second semiconductor layer 103 arranged on the light emitting layer [Fig. 2], wherein the light emitting structure has a surface distal from the first semiconductor layer 101 in a vertical direction and having a first region and a second region;
- a first metal layer 106 arranged on at least part of the first semiconductor layer 101 and in contact with the first semiconductor layer [Fig. 3];
- a second metal layer 105 arranged over at least of the second semiconductor layer 103 and electrical contact the second semiconductor layer [¶0035]; and
- an electrode layer arranged over the surface and including a first region electrode layer 109 and a second region electrode layer 108, wherein first region electrode layer 109 is arranged on the first region (i.e., left region, in Fig. 3) of the surface, and the second region electrode layer 108 arranged on the second region (i.e., right region of the structure) of the surface [¶0035].
AAPA is silent about a bonding region.  Lee disclose a bonding region being available for bonding with a package substrate 110, wherein the bonding region includes a first bonding region (i.e., left contact region between structure 120 bonding substrate 110, in Fig. 3 and col. 6).  
Lee, however, does not explicitly teach or suggest the bonding region not overlapped with the first metal layer 106 or the second metal layer 105 in a vertical direction.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “bonding region not overlapped with a first metal layer or a second metal layer in a vertical direction” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 12, AAPA is silent about a bonding region.  Lee disclose a non-metal contact region of a first region electrode layer 170 extending in the vertical direction to form a bonding region (i.e., left contact region between structure 120 and substrate 110, in Fig. 2 and col 6). 
Lee, however, does not explicitly teach or suggest the bonding region not overlapped with the first metal layer in vertical direction.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “bonding region not overlapped with a first metal layer in vertical direction” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 17, AAPA does not suggest the metal layer comprising at least one of Cr, Ti, Pt, Au, Ag, Ni, Cu, and TiW.  It would have been obvious to a person having skills in the art to have modified the metal layer of AAPA by utilizing Cr, Ti, Pt, Au, Ag, Ni, Cu, or TiW.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the LED art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 18, AAPA does not suggest the insulating layer 107 comprising at least one of SiO2, Al2O3, SiNx, and TiO2.  It would have been obvious to a person having skills in the art to have modified the insulating layer of AAPA by utilizing SiO2, Al2O3, SiNx, and TiO2.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the LED art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416
In re claim 19, AAPA does not suggest the electrode layer comprising at least one of Ti, Ni, Cu, Au, AuSn, SnCu, and SnBi.  It would have been obvious to a person having skills in the art to have modified the electrode layer of AAPA by utilizing Ti, Ni, Cu, Au, AuSn, SnCu, or SnBi.  Since this is merely an In re Leshin, 125 SUPQ 416.
In re claim 20, AAPA discloses the light emitting structure having a portion of defect region inherently arranged in the second semiconductor layer 102, and extending downward to the first semiconductor layer 101 to expose part of the first semiconductor layer, and the first metal layer 106 arranged on the portion of defect region. 
AAPA is silent about a bonding region. Lee disclose a bonding region being available for bonding with a package substrate 110, wherein the bonding region includes the firs bonding region (i.e., left contact region between structure 120 and substrate 110, in Fig. 2 and col. 6).  
Lee, however, does not explicitly suggest the portion of defect region not overlapped with a first bonding region or a second bonding region in a vertical direction.  
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “portion of defect region not overlapped with a first bonding region or a second bonding region in a vertical direction” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, (Fed Circus 1990)
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 24, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815